87 U.S. 114
22 L.Ed. 327
20 Wall. 114
CLAIMS OF MARCUARD ET AL.
October Term, 1873

IN these cases, which were several appendages to the case just above reported, and which came here on error or appeal from the Circuit Court for the District of Louisiana, Marcuard, the Citizens' Bank of Louisiana, and the Merchants' Bank of New Orleans, alleged that at the time of filing the information mentioned in the foregoing case as the foundation of the sale which was made of the eight hundred and forty-four lots and ten squares of ground in New Orleans, owned by Slidell, they respectively held liens against the said property. And they were permitted by the courts below to intervene for the protection of their claims. Those courts, however—the District Court first, and the Circuit Court affirming its action—refused to let them take the proceeds of the sale.
On the different writs of error or appeals the question was whether this action was right.
Mr. Thomas Allen Clarke, for the parties appellant or plaintiffs in error, denied that it was.
Mr. C. H. Hill, Assistant Attorney-General, contra.
Mr. Justice STRONG delivered the opinion of the court.


1
The parties now before us complain that they were not allowed to take the proceeds of the sales. But they ought not to have been allowed to intervene. They had no interest, even if they were lien holders, in the confiscation proceedings. It was only the right of John Slidell, whatever that right was, that could be condemned and sold, and the sale under the judgment of condemnation in no degree disturbed their liens. By the decree of condemnation the United States succeeded to the position of Slidell, and the sale had no other purpose or effect than to make the think confiscated available for the uses designated by the Confiscation Act. This was decided in Bigelow v. Forrest,1 and more recently in Day v. Micou2 The District Court, therefore, acted correctly in rejecting the claims of the appellants and plaintiffs in error, even if the reasons given for the rejection were insufficient, and the Circuit Court was not in error in affirming what the District Court did.


2
The action of the Circuit Court in the premises is, therefore,


3
AFFIRMED IN EACH OF THE CASES.


4
Mr. Justice BRADLEY did not sit during the argument, and took no part in the decision of any of the above causes.



1
 9 Wallace, 339.


2
 18 Id. 156.